Citation Nr: 1113461	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  04-22 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia

THE ISSUES

1.  Entitlement to service connection for a left knee disability as secondary to a service-connected disability.

2.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for a left ankle disability as secondary to a service-connected disability.

4.  Entitlement to a rating in excess of 40 percent for the residuals of a lower back injury, degenerative disc and joint disease of the thoracolumbar spine, orthopedic manifestation.

5.  Entitlement to a rating in excess of 30 percent for status-post right knee injury with traumatic arthritis and limited motion from September 10, 2009, and a rating in excess of 10 percent prior to September 10, 2009.

6.  Entitlement to a rating in excess of 20 percent for right knee instability from September 9, 2003, and a rating in excess of 10 percent prior to September 9, 2003.

7.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who had honorable active duty service from August 1983 to June 1986 and from January 1989 to January 1991.  Records show he was discharged under other than honorable conditions from a period of active duty service from February 1987 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in January 2003, June 2003, and December 2006 by or on behalf of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2007, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The case was remanded for additional development in August 2007.

The Board notes that subsequent to the August 2007 remand additional pertinent evidence was received showing the Veteran had been discharged under other than honorable conditions from a period of active duty service with the United States Marine Corps from February 1987 to March 1988.  It is significant to note that upon VA examination in November 1992 the Veteran reported that he sustained a left ankle fracture during training in 1987.  The available record shows that in correspondence dated in January 2009 VA notified the Veteran that he had 60 days in which to submit evidence indicating that his service from February 1987 to March 1988 was not dishonorable for VA benefits purposes.  There is no indication of a subsequent VA determination as to this matter.  As this issue appears to be inextricably intertwined with at least one of the issues developed for appellate review, the Board finds a determination must be provided as to whether entitlement to VA compensation benefits due to injury or disease incurred or aggravated during his period of service from February 1987 to March 1988 is barred as a result of the character of discharge. 

Although the August 2007 Board remand order found, in essence, that the issue as to whether new and material was received to reopen a claim for entitlement to service connection for a left ankle disorder on a direct basis was not a matter for appellate review based upon the Veteran's statements indicating a claim only upon a secondary basis, in light of the evidence added to the record since then the Board finds the requirements for reopening a previously denied issue are applicable.  It is particularly significant to note that the Veteran has reported that he fractured his left ankle in 1987 and that upon VA examination in May 2010 he presented a photograph indicating a cast on his left leg purportedly taken during the period from 1989 to 1990.  Although the issue has been adjudicated on the merits, the Board is required to determine whether new and material evidence has been presented when a claim has been previously disallowed based upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, the Board has listed the issue on the title page as whether new and material evidence has been submitted to reopen the claim for direct service connection.  The issue is accepted as perfected for appellate review.

Also, subsequent to the Board's last review of the case, an October 2009 rating decision granted an increased 30 percent rating effective from September 10, 2009, for status-post right knee injury with traumatic arthritis and limited motion and granted an increased 20 percent rating for right knee instability effective from September 9, 2003.  As higher and/or earlier ratings are possible, the issues for appellate review as to these matters have been revised as provided on the title page.

The Board also notes that in correspondence dated in November 2009 the Veteran asserted that a fee had been improperly paid to an attorney with whom he had terminated a relationship.  As the available record does not indicate this matter was addressed by the Agency of Original Jurisdiction (AOJ), it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The Veteran was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in September 2002, April 2003, November 2004, September 2007, November 2008, and February 2009.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court"), in Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice requirements applied to all elements of a claim.  The Veteran was provided notice as to these matters in September 2007.

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  

As noted in the Introduction section above, the Board finds the issue of whether entitlement to compensation benefits due to injury or disease incurred or aggravated during the period from February 1987 to March 1988 is barred as a result of the Veteran's character of discharge is inextricably intertwined with the issues on appeal.  The RO/AMC must take appropriate action to develop and make a determination as to this matter prior to further review of the issues on appeal.  The Veteran should be notified of the determination and apprised of his appellate rights for any adverse determination.  Appropriate action should be taken to ensure that all available service treatment records associated with this period of service are obtained and associated with the record.  

The Board also notes that the August 2007 remand orders instructed the RO/AMC to obtain the Veteran's vocational rehabilitation counseling records and associate them with the claims file.  Although an October 2009 supplemental statement of the case noted vocational and rehabilitation files were reviewed, they are not now associated with the appellate record.  The Court has held that a remand by the Board confers on a veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, additional development is required to obtain and associate these files with the record for appellate review.

Additionally, a review of the record reveals that the Veteran failed to report for a scheduled VA examination to assess his service-connected back disability in February 2009.  VA regulations provide that when a claimant fails to report for a scheduled medical examination, without good cause, an increased rating claim shall be denied.  See 38 C.F.R. § 3.655 (2010).  The Court has held, however, that the burden was upon VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993); see also Connolly v. Derwinski, 1 Vet. App. 566 (1991).  

A March 2009 VA report of contact shows the Veteran stated he had been unable to attend the February 2009 VA examination and requested that the examination be rescheduled.  There is no indication the RO/AMC took any action on this request; however, VA correspondence to the Veteran's congressional representative in April 2009 reported that an examination would be rescheduled.  As it appears the AOJ has determined that the Veteran had good cause for failing to report for the February 2009 examination, the Board finds he should be rescheduled for a VA spine examination as soon as practicable.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action should be taken by the RO/AMC to develop and determine whether entitlement to VA compensation benefits due to injury or disease incurred or aggravated during a period of service from February 1987 to March 1988 is barred as a result of the Veteran's character of discharge.  The Veteran should be notified of the determination and apprised of his appellate rights.  

2.  Appropriate action should be taken to obtain all available service treatment records associated with the Veteran's period of service from February 1987 to March 1988.  

3.  Appropriate action should be taken to again obtain the Veteran's vocational rehabilitation counseling records and associate them with the claims file.  

4.  The Veteran should be scheduled for a VA examination by an appropriate medical specialist for opinions as to the current nature and extent of his service-connected lumbar spine disability.  The examiner must identify all orthopedic and neurologic manifestations of the service-connected back disability.  All indicated tests and studies necessary for an adequate opinion should be conducted.  The examination should be conducted following the protocol in VA's Disability Examination Worksheet for Spine Examinations, revised on April 20, 2009.  

Prior to the examination, the claims folder and a copy of this remand must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


